The opinion of the court was delivered by
Poché, J.
This is a contest for the office of clerk of the district-, court for the parish of Avoyelles.
At the general election held on the 2d December, 1879, the parties-to this suit were competing candidates for that office, and defendant Grémillion was returned as elected.
Plaintiff Ducoté, complaining of irregularities, frauds, and other illegalities alleged to have been perpetrated at the election, in the interest of his opponent, and which, he alleges, changed the result of the election, instituted a suit in contest on the 10th of December, 1879 ; and, subsequently, on the 27th of January, 1880, he filed another petition in the same court, on the same cause of action, and containing substantially the same allegations, which suits numbered, respectively, Nos.. 6059 and 6064 on the docket of the district court.
In the first case, defendant filed an answer and general denial.
In the second suit, he filed an exception, in which he urged the following grounds for the dismissal of the action:
First. The pendency of another suit, before the same court, between the same parties, for the same object, and growing out of the same cause of action.
Second. That the allegations of the petition are too vague and! indefinite.
Third. That the petition is not accompanied by a petition of voters,, joining in the contest, as required by law.
Fourth. That the petition discloses no cause of action.
Fifth. That, from the allegations of the petition, it does not appeal" that any voters offering to vote were hindered from so doing.
The second case alone was tried, the exception was maintained, and the cause was dismissed by the lower court, on the ground that the-petition of voters, annexed by plaintiff to his petition of contest, was not signed by the voters themselves, as the law requires ; from which judgment plaintiff prosecutes the present appeal.
It appears from the evidence that the petition of voters presented by Ducoté, with the second petition filed by him, was not, and did not; even purport to be, signed by the voters in whose name it was presented,-but was merely a certified copy of the petition of voters filed in-the suit instituted on the 10th of December, 1879.
Therefore, in the case at bar, plaintiff’s petition of contest was not *542accompanied by •“ a petition signed by at least twenty voters of the parish, praying the court to examine the facts and decide thereon ; ” as is imperatively required by . law in Act No. 24 of the Legislature, ap-pro ved March 1st, 1877. The voters who signed the petition which was filed with the first suit, No. 6059, did not, and could not in law, contemplate the use of the same in a subsequent contest, and non constat that these voters, or the required number of other voters, would have signed a petition for use in the second suit. It follows that plaintiff’s action lacks a vital element, the omission of which is fatal to his cause.
This view of the case precludes the necessity of passing over the other grounds of exception urged by defendant.
It is therefore ordered, adjudged, and'decreed that the judgment "of the lower court be affirmed with costs.